302 F.2d 268
Barry LOURIE et al., Defendants, Appellants,v.UNITED STATES of America, Plaintiff, Appellee.
No. 5932.
United States Court of Appeals First Circuit.
May 10, 1962.

Appeal from the United States District Court for the District of Massachusetts; C. Wyzanski, Judge.
Robert J. Richards, Jr., Boston, Mass., with whom Owen J. Todd was on brief, for appellants.
Burton Berkley, Attorney, Department of Justice, with whom Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and Joseph M. Howard, Attorneys, Department of Justice, were on brief, for appellee.
Before HARTIGAN and ALDRICH, Circuit Judges, and GIGNOUX, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed.